Case 2:20-cv-04818-ODW-DFM Document 4 Filed 06/08/20 Page 1 of 3 Page ID #:41




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  KEVIN B. MAM,                              No. CV 20-04818-ODW (DFM)

           Petitioner,                       Order Summarily Dismissing Petition
                                             for Lack of Jurisdiction
              v.

  STU SHERMAN,

           Respondent.



       On May 29, 2020, Petitioner filed in this action a Petition for Writ of
 Habeas Corpus by a Person in State Custody under 28 U.S.C. § 2254. See
 Dkts. 1 (“Petition”), 2. The Petition seeks relief from Petitioner’s 2005
 conviction for first-degree murder. See id. at 2.
       This is Petitioner’s second habeas corpus petition in this Court; a
 previous petition for habeas relief from the same 2005 conviction was
 summarily dismissed as untimely. See Mam v. Sherman, No. 20-00057-ODW
 (DFM), Dkt. 5. Petitioner did not appeal the prior dismissal. Accordingly, this
 Petition is successive. See McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir.
 2016) (holding that dismissal of habeas petition for failure to comply with
 statute of limitations renders subsequent petitions second or successive).
       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
 “creates a ‘gatekeeping’ mechanism for the consideration of second or
Case 2:20-cv-04818-ODW-DFM Document 4 Filed 06/08/20 Page 2 of 3 Page ID #:42



 successive application in district court.” Felker v. Turpin, 518 U.S. 651, 657
 (1996). Under this procedure, “[a]n individual seeking to file a ‘second or
 successive’ application must move in the appropriate court of appeals for an
 order directing the district court to consider his application.” Stewart v.
 Martinez-Villareal, 523 U.S. 637, 641 (1998) (citing 28 U.S.C.
 § 2244(b)(3)(A)). Thereafter, the appellate court “may authorize the filing of a
 second or successive application only if it determines that the application
 makes a prima facie showing that the application satisfies the requirements of”
 AEDPA. 28 U.S.C. § 2244(b)(3)(C).
       It is clear from the face of the Petition that it is successive, attacking the
 same 2005 conviction for first-degree murder as Petitioner’s prior petition.
 Absent prior authorization from the Ninth Circuit, the Court is without
 jurisdiction to entertain the Petition. See Burton v. Stewart, 549 U.S. 147, 152
 (2007). Accordingly, the Court will dismiss the Petition without prejudice to its
 refiling at such time as Petitioner obtains permission to file a successive
 petition.1




       1
          If Petitioner obtains permission to file a successive petition, he should
 file a new petition for writ of habeas corpus. He should not file an amended
 petition in this action nor should he use this case number from this action

                                           2
Case 2:20-cv-04818-ODW-DFM Document 4 Filed 06/08/20 Page 3 of 3 Page ID #:43



       IT IS THEREFORE ORDERED that judgment be entered summarily
 dismissing the Petition without prejudice to its refiling at such time as
 Petitioner obtains permission to file a successive petition.



 Dated: June 8, 2020
                                              ______________________________
                                              OTIS D. WRIGHT II
                                              United States District Judge


  Presented by:


  _________________________
  DOUGLAS F. McCORMICK
  United States Magistrate Judge




                                          3
